DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 12 of 13 of the Remarks, filed 1 September 2022, with respect to claim 1 being amended with limitations of previously objected (currently deleted) claim 3, have been fully considered and are persuasive.  The rejection of 3 June 2022 is withdrawn. 

Claim Objections
Prior objections to claim limitations are withdrawn.

Allowable Subject Matter
Claims 1, 2, 4 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claimed invention is directed toward a shift register unit comprising input, first control, second control and output circuits, an output sub-circuit under the control of the first output terminal, and a leakage suppression sub-circuit.

i.	Regarding claim 1, the cited prior art fails to singularly or collectively disclose the shift register unit comprising: an input circuit, a first control circuit, a second control circuit and an output circuit, wherein the input circuit is coupled to a signal input terminal, a first power supply terminal, a first clock signal terminal, a first control node and a second control node respectively, and is configured to provide signals of the signal input terminal to the first control node under control of the first clock signal terminal, and provide signals of the first power supply terminal or the first clock signal terminal to the second control node under control of the first clock signal terminal and the first control node; the first control circuit is coupled to the first control node, the second control node, a second clock signal terminal, the first power supply terminal, a second power supply terminal and a first output terminal respectively, and is configured to provide signals of the second power supply terminal or the second clock signal terminal to the first output terminal under control of the first control node, the second control node and the first power supply terminal; the second control circuit is coupled to the first output terminal, a third clock signal terminal, a fourth clock signal terminal, the first power supply terminal and a second output terminal respectively, and is configured to provide signals of the first power supply terminal to the second output terminal under control of the first output terminal, the third clock signal terminal and the fourth clock signal terminal; and the output circuit is coupled to the first power supply terminal, the second power supply terminal, the first output terminal and the second output terminal respectively, and is configured to provide signals of the second power supply terminal to the Page 2 of 13Application No.: 17/256,233 Filed: December 28, 2020 second output terminal under control of the first output terminal, and suppress leakage of the second output terminal through the signals of the first power supply terminal, wherein the output circuit comprises an output sub-circuit and a leakage suppression sub-circuit, wherein the output sub-circuit is coupled to the first output terminal, the second power supply terminal, a third control node and the second output terminal respectively, and is configured to provide signals of the second power supply terminal to the third control node under control of the first output terminal and switch on the third control node and the second output terminal under the control of the first output terminal; and the leakage suppression sub-circuit is coupled to the first power supply terminal, the second output terminal and the third control node respectively, and is configured to provide signals of the first power supply terminal to the third control node under control of the second output terminal.
Thus, claim 1 is allowed.
ii.	Claims 2, 4 – 20 depend from and inherit the limitations of claim 1.
Thus, claims 2, 4 – 20 are allowed.
--
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Midkiff whose telephone number is (571)270-5875. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AM/
/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621